Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2017/0273100) in view of Li et al (US 8,730,900).
For claim 1, Huang discloses a method of allocating transmission resources including an uplink (UL)-dedicated region and a downlink (DL)-dedicated region by a base station (see at least title or abstract; AP (base station) may dynamically schedule (allocate) UP and DL transmissions (duration of time)), the method comprising: identifying a ratio of the DL-dedicated region to the UL-dedicated region (see at least Fig.4; 405 and/or [0044]; identifying/allocation of a DL/UL ratio 300-d); changing the ratio of the DL-dedicated region to the UL-dedicated region based on at least one of a 
For claim 2, Li further discloses wherein the usage rate of the transmission resources includes an UL resource usage rate being a ratio of an amount of required UL resources to an amount of UL available resources for allocation in the transmission resources (see at least Abstract and/or Fig.1 step 101; determining usage status ∆BW(DL) (downlink)), and a DL resource usage rate being a ratio of an amount of required DL resources to an amount of DL available resources for allocation in the 
For claim 5, Huang further discloses when the UL parameter value is less than a first threshold, and the DL parameter value is equal to or larger than the first threshold, increasing the ratio of the DL-dedicated region to the UL-dedicated region (see at least [0046] and/or Fig 5 steps 540 and 545 and/or [0056] and/or [0057]; 1st threshold is the same as 2nd threshold and increasing the ratio by serving only DL when UL parameter is less than threshold and the DL parameter is larger than the threshold).  Huang discloses all the claimed subject matter with the exception of explicitly disclosing that the parameter value is usage rate of the UL and DL.  However, Li discloses the use of usage rate of the of the UL and DL (see at least Abstract and/or Fig.1 step 101; determining usage status ∆BW (usage rate) of (UL) (uplink) and DL (downlink)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the usage rate as taught by Li into the method/apparatus of Huang for the purpose of at least implementing an adaptive UL/DL allocation in order to improve utilization efficiency of resources.
For claim 6, Huang further discloses when the UL parameter value is equal to or larger than a first threshold, and the DL parameter value is less than the first threshold, decreasing the ratio of the DL-dedicated region to the UL-dedicated region (see at least st threshold is the same as 2nd threshold and decreasing the ratio by not serving DL and serving only UL when UL parameter is larger than the threshold and the DL parameter is less than the threshold).  Huang discloses all the claimed subject matter with the exception of explicitly disclosing that the parameter value is usage rate of the UL and DL.  However, Li discloses the use of usage rate of the of the UL and DL (see at least Abstract and/or Fig.1 step 101; determining usage status ∆BW (usage rate) of (UL) (uplink) and DL (downlink)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the usage rate as taught by Li into the method/apparatus of Huang for the purpose of at least an adaptive UL/DL allocation in order to improve utilization efficiency of resources.
For claim 7, Huang further discloses when the UL parameter value and the DL parameter value are equal to or larger than a first threshold, and the DL 
parameter value is equal to or larger than a sum of the UL parameter value and an offset, increasing the ratio of the DL-dedicated region to the UL-dedicated region (see at least Fig 6 steps 620 and 630 and/or [0062]; DL parameter and UL parameter are at least equal to or greater than 0 (first threshold) and increasing the ratio by serving only DL when DL parameter is greater than UL parameter by at least an offset).  Huang discloses all the claimed subject matter with the exception of explicitly disclosing that the parameter value is usage rate of the UL and DL.  However, Li discloses the use of usage rate of the of the UL and DL (see at least Abstract and/or Fig.1 step 101; determining usage status ∆BW (usage rate) of (UL) (uplink) and DL (downlink)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing 
For claim 8, Huang further discloses when the UL parameter value and the DL parameter value are equal to or larger than a first threshold, and the UL parameter value is equal to or larger than a sum of the DL parameter value and an offset, decreasing the ratio of the DL-dedicated region to the UL-dedicated region (see least Fig 6 steps 640 and 645 and/or [0063]; DL parameter and UL parameter are at least equal to or greater than 0 (first threshold)  and decreasing the ratio by not serving DL and serving only UL when UL parameter is larger than DL parameter by at least an offset).  Huang discloses all the claimed subject matter with the exception of explicitly disclosing that the parameter value is usage rate of the UL and DL.  However, Li discloses the use of usage rate of the of the UL and DL (see at least Abstract and/or Fig.1 step 101; determining usage status ∆BW (usage rate) of (UL) (uplink) and DL (downlink)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the usage rate as taught by Li into the method/apparatus of Huang for the purpose of at least implementing an adaptive UL/DL allocation in order to improve utilization efficiency of resources.
For claim 9, Huang further discloses changing the ratio of the DL-dedicated region to the UL-dedicated region based on a number of user equipments (UEs) and a preferred ratio of a DL-dedicated region to a UL-dedicated region, for each of UE groups classified according to electric field property information (see at least [0064] and/or Fig.6; changing the ratio based on the number of users (downlink and uplink 
Claims 10-11 and 14-18 are rejected for same reasons as claims 1-2, 5, 9 and 6-8, respectively (see also at least Huang: Fig.10; BS 1000).
Allowable Subject Matter
Claims 3-4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467